The order appealed from did not decide the plaintiffs motion, but instead, in effect, held it in abeyance pending a certain determination by the Brookhaven Town Planning Board. Accordingly, no appeal lies as of right from that order (see CPLR 5701 [a] [2]; Acunto v Stewart Ave. Gardens, LLC, 26 AD3d 305 [2006]; Abrahamsen v Brockway Glass Co., 119 AD2d 612 [1986]), and we decline to grant leave to appeal in light of our determination on the companion appeal (see Lambert v Schreiber, 69 AD3d 904 [2010] [decided herewith]). Prudenti, EJ., Covello, Lott and Sgroi, JJ., concur.